BIGGS, Chief Judge
(dissenting).
The impropriety of the Pennsylvania practice demonstrated by the circumstances of this case is so gross and results in such fundamental unfairness as to constitute a denial of due process of law. The consent and acquiescence of defendant’s counsel at his murder trial to the receipt of evidence of his commission of prior unrelated crimes by the jury before that body decided the guilt or innocence of the defendant cannot be considered a waiver of his constitutional right in the absence of any showing that the defendant gave specific assent to the course pursued by his counsel. Himmel-farb v. United States, 9 Cir., 175 F.2d 924, 931-932, certiorari denied 1949, 338 U.S. 860, 70 S.Ct. 103, 94 L.Ed. 527. Cf. United States v. El Rancho Adolphus Products, Inc., D.C.W.D.Pa.1956, 140 F. Supp. 645, affirmed United States v. Ho-hensee, 3 Cir., 243 F.2d 367, certiorari denied 353 U.S. 976, 77 S.Ct. 1058, 1 L.Ed.2d 1136, rehearing denied, 1957, 354 U.S. 927, 77 S.Ct. 1376, 1 L.Ed.2d 1441. For these reasons I dissent from the order denying rehearing.
I am authorized to state that Judge McLAUGHLIN joins in this dissent.